Title: From Thomas Jefferson to Samuel Williams, 29 September 1824
From: Jefferson, Thomas
To: Williams, Samuel


Sir
Monto in Virga
Sep. 29. 24
I take the liberty as heretofore by instruction of mr J. Appleton Consul of the US. at Leghorn to remit to him thro’ your hands the sum of 500. D. for which sum Colo B. Peyton my correspdt at Richmond will forward you a bill of exchange with this letter praying you to remit the proceeds to mr Appleton. be pleased to accept the assurance of my great respect & esteemTh: J.